Citation Nr: 1425764	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

Additional evidence was added to the record since the claims were most recently considered by the originating agency.  The Veteran's representative has waived the Veteran's right to have this evidence initially considered by the originating agency.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran's bilateral hip disability was not present until more than one year following his discharge from his period of active service, and it is not related to the Veteran's period of active service.

2.  The Veteran's acquired psychiatric disorders other than PTSD developed more than one year following his discharge from service and are not related to the Veteran's period of active service.






CONCLUSIONS OF LAW

1. The Veteran's bilateral hip disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's psychiatric disabilities other than PTSD were not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's March 2008 and April 2011 letters provided the Veteran with all required notice prior to the initial adjudication of the claims.
 
The duty to assist the Veteran has also been satisfied.  Unfortunately, the service treatment records are unavailable.  The Veteran's post-service VA medical treatment records and Social Security records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, VA provided the Veteran with a VA examination in April 2010.  As the examiner did not provide an opinion regarding the etiology of the Veteran's hip or psychiatric disabilities, the Board remanded the claims for a new examination with a nexus opinion in May 2011.  In compliance with the remand, the Veteran was scheduled for examinations in September 2011; he failed to report despite being advised of both of the examinations.  He has not explained why he failed to report for the examinations or expressed a willingness to appear for another examination if one were scheduled.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the appeal without the benefit of the VA examinations ordered in the May 2011 remand.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis or a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis and psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hip Disability

The Veteran alleges that service connection for a bilateral hip disability is warranted because he was injured while flying helicopters in combat in Vietnam.  

In his December 2009 Form 9, the Veteran contended that he injured his hips when he slipped off a helicopter in Vietnam. 

In an April 2010 VA examination, the Veteran alleged that he began having bilateral hip pain in the early 1970s while still in service.  He denied any hip injuries, but stated that the onset of his symptoms was due to all the strenuous activities he engaged in during military-related exercises.  His left hip was replaced in 1997.  The examiner diagnosed degenerative joint disease of the hips.  

At the October 2010 hearing, the Veteran testified that he was injured when he slipped off the top of a helicopter in service.  He also recalled experiencing a hard helicopter landing in service.  His hips continued to hurt after discharge from service.  He self-medicated until the 1980s when he finally went to a doctor.  

As noted above, the Veteran's service treatment records are unavailable.  However, even assuming the Veteran injured his hips in service and has had continuous symptoms since, there is no medical evidence of record suggesting that his current hip disability is related to his active service.  While the Veteran might sincerely believe that his disability was caused by active service, as a lay person, he is not competent to render an opinion linking a current hip disorder to his active service.  

Additionally, although the Veteran has been diagnosed with arthritis, there is no evidence of record indicating that the arthritis manifested to a degree of 10 percent within one year from the date of termination of service.  The earliest notation of arthritis in the record is from 2004.  Thus, arthritis cannot be presumed to have been incurred or aggravated in service.  

As discussed above, the Board did attempt to afford the Veteran an appropriate VA examination to determine the etiology of his bilateral hip disability but he failed to report for the scheduled examination. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral hip disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Psychiatric Disability

The Board granted the Veteran service connection for PTSD in May 2011.  At the same time, the Board expanded his claim to include psychiatric disabilities other than PTSD.  

While the Veteran has been diagnosed with psychiatric disabilities other than PTSD, he has not alleged, and the evidence does not show, that any of these disorders were present within one year after his discharge from service or that they are etiologically related to service or his service-connected PTSD.  As noted above, he did not report to his scheduled VA examination to determine the nature and etiology of his disorders.  As a result, there is no medical evidence of record relating his psychiatric disabilities to his active service or to his PTSD.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a psychiatric disability other than PTSD must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a psychiatric disability other than PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


